Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 4 October 2021.  Claims 1, 2, 12, 13, 20 have been amended.  Claims 1-20 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) Claim(s) 1-9, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2).

Claim 1. Weber discloses a method comprising: 
accessing user representation data for a user of a social media platform, a group of friends has placed themselves on a map with their choice of emotional icons and the friends are socially linked to each other through a shared map (P. 0038), 
the user representation data indicating: location information indicating a geographic location of a specific client device associated with the user, when the user turns on her device, GPS is used to provide the ; 
a user icon configured to provide a visual representation of the user, an emoticon is used to indicate the user on the map (P. 0038)
the user icon being an expressive icon comprising an anthropomorphic avatar associated with the user, wherein the emoticon representing the users may be an image of each user (P. 0038); and 
a status indicator configured to provide a visual indication of a current status associated with the user, a label indicating a user’s status is displayed on the map (P. 0038); 
accessing map data associated with the geographic location indicated by the location information, determining geo-coordinates of a user (P. 0055); 
in an automated operation based at least in part on the map data and performed using one or more computer processor devices configured therefor, causing generation of a map-based graphical user interface (GUI) for the social media platform, displaying the user emoticons on a map (P. 0038), 
the map-based GUI comprising an interactive map that includes the indicated geographic location, a user is able to interactively update her location by simply dragging her icon to a new location on the shared map (P. 0036); and 
causing display on the interactive map of a combined expressive icon visually representing the user at a display location based on the indicated geographic expressive icon and the status indicator, emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map (P. 0038).

Weber does not disclose the avatar visually representing performance of a particular physical action, as disclosed in the claims.  However, in the same field of invention, Horseman discloses an avatar that provides an animated demonstration of a physical activity (C. 65, L. 38-47).  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the avatar visually representing performance of a particular physical action with the teachings of Weber.  One would have been motivated to combine the avatar visually representing performance of a particular physical action with the teachings of Weber in order for Weber to more accurately convey the disclosed activities performed by the users represented by their avatars, i.e. in transit, on the freeway, off the freeway.

Claim 2. Weber and Horseman disclose the method of claim 1, and Weber further discloses the avatar of the expressive icon further visually represents a distinct facial expression, emoticons provide an emotional message from each member .

Claim 3. Weber and Horseman disclose the method of claim 2, and Weber further discloses the prior operations of: causing presentation of an icon selection interface that displays a plurality of different expressive icons for the avatar associated with the user, the plurality of expressive icons differing in at least one of: a respective facial expression, and a respective physical action; and receiving user input selecting a particular one of the plurality of expressive icons, the selected expressive icon thereafter being indicated by the user representation data, the user chooses a specific emotional icon (P. 0038).

Claim 4. Weber and Horseman disclose the method of claim 3, and Weber further discloses comprising the operations of: causing presentation of a status selection interface that displays a plurality of different status indicators, each status indicator being associated with a different respective current status for the user; and receiving user input selecting a particular one of the plurality of status indicators, the selected status indicator after being indicated by the user representation data, a user may update his or her status (P. 0028) a map icon may also include an image of the user, a graphic image chosen by the user, a .

Claim 5. Weber and Horseman disclose the method of claim 4, and Weber further discloses providing an automated combined icon selection flow in which the icon selection interface and the status selection interface are automatically selected one after another, facilitating user-selection of the expressive icon and the status indicator in combination, a map icon may also include an image of the user, a graphic image chosen by the user, a phrase chosen by the user, a label representing the emotional state of the user, a label representing the status of the user, or a label representing an action performed by the user (P. 0030) different types of icons may be used in place of the emoticons, such as an image of the user, a graphic image chosen by the user, or a phrase chosen by the user (P. 0038) It is clear that the emoticon and the additional information are chosen or determined separately, .

Claim 6. Weber and Horseman disclose the method of claim 2, and Weber further discloses the status indicator comprises a text-based indication of the current status of the user, emoticons provide an emotional message from each member of the group and may show happy, sad, frustrated, stressed, excited, bored, or other types of faces with labels representing status of the friends, such as in transit, on the freeway, off the freeway, or other status messages, may be displayed on the map (P. 0038).

Claim 7. Weber and Horseman disclose the method of claim 2, and Weber further discloses the map-based GUI is displayed on the specific client device associated with the user, the method further comprising causing display at different respective display locations in the interactive map one or more combined friend icons associated with respective friends of the user on the social media platform, each combined friend icon comprising both a respective expressive icon and a respective status indicator, a group of friends has placed themselves on a map with their choice of emotional icons and the friends are socially linked to each other through a shared map (P. 0038).

when a user’s avatar is selected, status (interactive health status toolbar) for the selected user is displayed (Claim 1).  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, causing presentation in the map-based GUI context information for a user associated with the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, causing presentation in the map-based GUI context information for a user associated with the selected combined friend icon with the teachings of Weber and Horseman in order to allow a user to view more information about a friend on the map to determine a more detailed status so as to conserve screen space by only showing the information when desired.
	
Claim 9. Weber and Horseman disclose the method of claim 7, but Weber does not disclose receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the when a user’s avatar is selected, status (interactive health status dashboard) for the selected user is displayed to initiated a (health) test  (Claim 1).  Therefore, considering the teachings of Weber and Horseman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the status indicator of the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine receiving user input selecting a particular one of the one or more combined friend icons; and responsive to the user input, initiating an action associated with the status indicator of the selected combined friend icon with the teachings of Weber and Horseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired.

Claim(s) 12-16 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more computer processor devices, configure the system to perform operations) claim(s) similar method claim(s) of Claim(s) 1-4, 7 and is/are rejected with the same rationale.

Claim(s) 17-18 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more 

Claim(s) 20 is/are directed to non-transitory computer-readable storage medium (the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations) claim(s) similar method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2) and further in view of Alon (US 2017/0098342 A1).

Claim 10. Weber and Horseman discloses the method of claim 9, but Weber does not disclose wherein the action triggerable by selection of the selected combined friend icon comprises launching a chat interface in the map- based GUI, as disclosed in the claims.  However, in the same field of invention, Alon discloses presenting a list of icons of friends to a user and providing an option near the friend’s icon for the user to select to start a chat session (P. 0094).  Therefore, considering the teachings of Weber, Horseman and Alon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the action triggerable by selection of the selected combined friend icon comprises launching a chat interface in the map- based GUI with the teachings of Weber and Horseman.  One would have been motivated to combine with the teachings of Weber and Horseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired.

Claim(s) 19 is/are directed to system (comprising: one or more computer processor devices; and a memory storing instructions that, when executed by the one or more computer processor devices, configure the system to perform operations) claim(s) similar method claim(s) of Claim(s) 10 and is/are rejected with the same rationale.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2007/0204218 A1) in view of Horseman (US 9,833,142 B2) and further in view of Matas et al. (US 2014/0095073 A1).

Claim 11. Weber and Horseman disclose the method of claim 9, but do not disclose wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon, as disclosed in the claims.  However, in the same field of invention, Matas discloses displaying an icon of a contact on a map and in response to detecting a selection of the icon displaying an interface (P. 0173) to enter directions to the contact’s location (P. 0180).  teachings of Weber, Horseman and Matas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon with the teachings of Weber and Horseman.  One would have been motivated to combine wherein the action triggerable by selection of the selected combined friend icon is a map directions action comprising automated generation and display in the interactive map of routing information with respect to the display location of the selected combined friend icon with the teachings of Weber and Hoseman in order to allow a user more options for interacting with a friend on the map so as to conserve screen space by only showing the information or function when desired when the user  desires to find or travel to the selected user.

Response to Arguments
Applicant's arguments filed 4 October 2021 have been fully considered but they are not persuasive.
The applicant argues:
In contrast, independent claims 1, 12, and 20 each includes at least one element that is not disclosed in Weber, and these claims are therefore novel over Weber. In particular, representative amended claim 1, for example, includes the limitation of “the user icon being an expressive icon comprising an anthropomorphic avatar associated with the user, the 

The examiner respectfully disagrees.  Weber discloses that the emoticon representing the users may be an image of each user.  An image of a user is by definition an anthropomorphic representation.

The applicant argues:
It is additionally noted that Applicant respectfully disagrees with the Examiner’s assertion that Weber discloses the display of a combined icon comprising a user icon together with a status indicator. In this respect, it is noted that the Examiner’s arguments responsive to previously- presented arguments largely relies on interpretation of Weber’s claim 10 as indicating implied combination of features in a user icon. These arguments are, with respect, believed to be incorrect at least for the reason that claim 10 pertains not to user icons but to a map icon that indicates the presence of a private map within a user interface. In view of this understanding of claim 10, Applicant’s previously-presented arguments in this regard are reiterated.



Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New prior art reference Horseman has been combined with Weber for the amendments to the claims.
Horseman discloses an anthropomorphic avatar that provides an animated demonstration of a physical activity.  Weber discloses that a physical activity associated with an avatar of a user is communicate via labels, e.g. in transit, on the freeway, off the freeway.  Communicating the discloses activity via an animation of the avatar would more effectively convey the activity of the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/22/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177